United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1955
                                    ___________

Robert L. Peterson,                   *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of North Dakota.
Kenneth S. Apfel, Commissioner of the *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: December 16, 1999

                                   Filed: December 23, 1999
                                    ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.

      Robert L. Peterson appeals the district court's grant of summary judgment
affirming the commissioner's decision to deny Peterson disability insurance benefits.
Having reviewed the record and the parties' briefs, we conclude that no error of law or
fact appears and that an extended opinion would serve no useful purpose in this fact-


      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
intensive case. We find substantial evidence on the record as a whole supports the
decision of the Commissioner that Peterson is not disabled for social security purposes.
We thus affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-